866 F.2d 781
UNITED STATES of America, Plaintiff-Appellee,v.Charles Michael McKINNEY, Defendant-Appellant.
No. 88-1720.
United States Court of Appeals,Fifth Circuit.
Feb. 14, 1989.

David J. Ferrell, El Paso, Tex., for defendant-appellant.
LeRoy Morgan Jahn, Michael R. Hardy, Asst. U.S. Atty., Helen M. Eversberg, U.S. Atty., San Antonio, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas, Harry Lee Hudspeth, Judge.
Before GEE, WILLIAMS, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
It is settled in our Circuit that the United States Sentencing Guidelines went into effect on November 1, 1987 and are to be applied in punishing crimes committed on or after that date.  See, e.g., United States v. Byrd, 837 F.2d 179 (5th Cir.1988).  McKinney's drug offense occurred on November 13, 1987;  his attempt to avoid guideline sentencing for it must fail.


2
AFFIRMED.